UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6978


JAMES CHARLES CALWILE,

                  Petitioner - Appellant,

             v.

RICHARD E. BAZZLE,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:07-cv-03100-HMH)


Submitted:    October 21, 2008              Decided:   October 28, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Charles Calwile, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Charles       Calwile,     a    South       Carolina           prisoner,

seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2254 (2000) petition.                    The district court referred

this     case   to    a     magistrate     judge          pursuant         to     28     U.S.C.

§ 636(b)(1)(B) (2000).             The magistrate judge recommended that

relief be denied and advised Calwile that failure to timely file

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Calwile failed to file specific objections

to the magistrate judge’s recommendation.

            The      timely       filing   of    specific             objections         to    a

magistrate      judge’s      recommendation          is    necessary            to     preserve

appellate review of the substance of that recommendation when

the     parties      have     been     warned        of     the        consequences           of

noncompliance.        See United States v. Midgette, 478 F.3d 616,

621-22 (4th Cir.), cert. denied, 127 S. Ct. 3032 (2007); see

also Thomas v. Arn, 474 U.S. 140 (1985); Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985).                Calwile has waived appellate

review by failing to file specific objections after receiving

proper     notice.          Accordingly,        we     deny       a        certificate        of

appealability and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented            in    the      materials

                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3